Citation Nr: 1017159	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether there is new and material evidence to reopen and 
grant a claim for service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a right hip 
disorder, to include as secondary to the service-connected 
lumbar spine disorder.  

3.  Entitlement to service connection for a left hip 
disorder, to include as secondary to the lumbar spine 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1992 to October 
2000.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The issue of service connection for a left knee disorder, 
having herein been reopened, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim of service connection for a left knee disorder 
was previously denied by the RO in November 2000.  Evidence 
presented since November 2000 relates to an unestablished 
fact necessary to substantiate the claim of service 
connection.

2.  The Veteran does not have a service-connectable right or 
left hip disorder.  


CONCLUSIONS OF LAW

1.  The November 2000 RO decision denying service connection 
for a left knee disorder is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  New and material evidence sufficient to reopen the claim 
for service connection for a left knee disorder has been 
presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a) (2009).

3.  The criteria for service connection of a right hip 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).

4.  The criteria for service connection of a left hip 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance 

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With respect to the issue of whether new and material 
evidence has been received to reopen the claim of service 
connection for a right ankle disorder, considering the 
favorable outcome detailed below, VA's fulfillment of its 
duties to notify and assist need not be addressed at this 
time.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the claim of service connection for right and 
left hip disorders, the RO provided the appellant notice by 
letters dated in October and December 2003 and July 2004 and 
the claims were readjudicated in a January 2006 statement of 
the case.  Mayfield, 444 F.3d at 1333.  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim and such notice was not provided until 
October 2008, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Dingess, 19 Vet. App. at 473.

Additionally, VA has obtained service treatment records, 
assisted the appellant in obtaining evidence, provided a 
hearing before a Decision Review Officer, provided a VA 
examination to determine the nature and etiology of the right 
hip disorder, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

The Board notes that a VA examination was not conducted in 
conjunction with the claim of service connection for a left 
hip disorder.  There is no medical evidence of a service-
connectable left hip disorder during service and no 
indication that the Veteran currently has a left hip 
disorder.  For these reasons, the Board declines to obtain an 
opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA 
has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

New and Material

A claim of service connection for a bilateral knee disorder 
was denied in a November 2000 rating decision.  That decision 
is final based on the evidence then of record.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Service connection for a bilateral knee disorder was 
previously denied because, although the service treatment 
records documented treatment for the knees and findings of 
patellar tendinitis and retropatellar pain syndrome, the 
evidence was "insufficient to suggest a chronic disability 
onset in service." 

Evidence received in conjunction with the application to 
reopen includes VA treatment records which reflect persistent 
treatment for the left knee since October 2001 and findings 
of chondromalacia.  The evidence also includes a statement 
from the Veteran in which she suggests continuity of 
symptomatology since service (she indicates that her current 
condition is the same as the condition for which she was 
treated during service).  The Board finds this evidence both 
new and material in that it was previously unseen, it relates 
to an unestablished fact necessary to substantiate the claim, 
namely the existence of a chronic disorder, chondromalacia, 
since service, and it raises a reasonable possibility of 
substantiating the claim.  Thus, the claim is reopened, and, 
to this extent only, the appeal is granted.  As will be 
discussed in the Remand portion of this decision, further 
development is required prior to the Board's adjudication of 
the merits of the Veteran's appeal.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Service connection also may be granted for disability shown 
to be proximately due to, or the result of, a service-
connected disorder.  See 38 C.F.R. § 3.310(a).  The Veteran 
filed her claim of service connection in October 2003.  
Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  The amended 38 C.F.R. § 3.310(b) institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  To whatever extent the revised 
regulation may be more restrictive than the previous one, the 
Board will afford the Veteran review under both the old and 
new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The service medical evidence documents the Veteran's 
complaints of low back pain, left and right hip pain, painful 
"popping" in the right hip, and "tightness" in the right 
hip.  The service treatment and examination records document 
no diagnosis specific to the hip, other than pain, however, 
and the records suggest that this pain, and other complaints, 
was referred from the Veteran's low back condition rather 
than a hip disorder per se.  See, e.g., March, April, 
September and October 1994, May 1996, and March 1998 service 
treatment records.  

Post-service VA treatment records also reflect complaints of 
hip pain, beginning in September 2000.  Like the service 
treatment records, however, the records do not reflect any 
confirmed diagnosis of a hip disorder; rather, they too 
indicate that the complaints were due to radiculopathy from 
the lumbar spine condition.  See, e.g., September 2000 VA 
treatment record; October 2003 VA examination record; 
November 2005 VA medical records (which include results of 
nerve conduction studies).  


As stated above, a current diagnosis is required for service 
connection to be warranted.  See also Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  In this case, the evidence does 
not contain any competent evidence that the Veteran has 
service-connectable right or left hip disorder.  Although the 
evidence includes assessments of pain, service connection 
will not be granted for pain alone except in circumstances 
not applicable here; there must be a diagnosed or 
identifiable underlying malady or condition.  Sanchez-Benitez 
v. West, 13 Vet. App. 283, 285 (1999).  Furthermore, even if 
service connection could be granted based on the findings of 
pain, the evidence indicates that the pain is referred from 
the lumbar spine condition and has already been considered in 
the evaluation of the lumbar spine disorder.  

In this case, the evidence does not suggest that the Veteran 
has an underlying hip disorder.  The Board notes that the 
post-service medical evidence additionally reflects some 
findings of bilateral hip dysplasia based on review of X-ray 
images of the hips.  See November 2001 VA X-ray report and 
treatment record; September 2003 X-ray report; April 2004 MRI 
report.  However, these findings were contradicted by 
subsequent radiographic testing.  A May 2004 X-ray report 
indicates that there was no evidence of hip dysplasia and 
July 2004 and November 2005 X-ray images of the hips were 
normal.  After review of all the evidence, the Board finds 
the evidence does not support a finding that the Veteran has 
chronic hip dysplasia.  Thus, in the absence of a service-
connectable hip disorder, service connection is not warranted 
and the claim is denied.  


ORDER

New and material evidence has been received; the claim for 
service connection for a left knee disorder is reopened and, 
to that extent only, the appeal is granted.

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.  


REMAND

New and material evidence has been received to reopen the 
claim for service connection for a left knee disorder.  After 
further development, the AMC/RO must readjudicate the claim 
on a de novo basis.  Based on the evidence of in-service 
treatment, the current diagnosis, and the Veteran's history 
suggestive of symptomatology from service to the present, a 
VA examination should be conducted and a nexus opinion 
obtained to determine if the Veteran has a left knee disorder 
that was incurred in service or is causally related to 
service, to include any incident therein.  See McLendon, 20 
Vet. App. at 79; 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any left knee 
disorder.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and all 
testing deemed necessary should be 
performed and the results reported in 
detail.  

For any diagnosed left knee disorder, the 
examiner is requested to state whether it 
is at least as likely as not that the 
disorder onset during service or is 
causally related to service or any 
incident therein.  

The examiner is requested to provide a 
rationale for any opinion expressed, 
preferably with discussion of the in-
service treatment of the knee.  

3.  Thereafter, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


